Citation Nr: 1200042	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-43 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for service connected duodenal ulcer.

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; D. K., the Appellant's daughter-in-law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1955, and from January 1956 to June 1961. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2009 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The request to reopen the claim of entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, is granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Evidence of moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, have not been shown. 

2. Recent examinations showed no functional impairment attributable to the Veteran's duodenal ulcer.

3. The RO decision of September 2008 denied the Veteran's claim of entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

4. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 20 percent for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7305 (2011).

2. The September 2008 RO decision denying service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, is final.              38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3. New and material evidence having been received, the claim of entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sough, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the duty to notify was satisfied by notice letters sent to the Veteran in May 2008, February 2010, and December 2010.  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In these, the Veteran was notified of the Dingess requirements.  

Furthermore, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim. 

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examinations in June 2008, March 2010, and January 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA and private doctors.  

At the September 2011 Board hearing, the Veteran and his representative stated that additional medical evidence regarding the Veteran's claims existed and requested the Board hold the file open for an additional 60 days so these records could be obtained and submitted for consideration.  The Board granted this request.  However, the 60 day period has expired and no additional records have been submitted.  The Court has held that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Historically, in March 1962, the Veteran was service connected for duodenal ulcer, and assigned a 10 percent disability, effective December 7, 1961.  In March 1972, the Veteran's disability increased to 20 percent, effective October 4, 1971.  This rating was continued by RO rating decisions in June 1999, October 2004, September 2008, and April 2009.  The Veteran timely appealed the April 2009 decision.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran's duodenal ulcer, is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7305.

Under DC 7305, a 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305 (2011). 

According to the evidence of record, the Veteran was afforded a VA examination in June 2008, where he denied a medical history of hospitalization or surgery, trauma, neoplasm, incapacitation sue to stomach or duodenal disease, episodes of abdominal colic, nausea, vomiting, gnawing or burning pain, or episodes of hematemesis or melena.  The Veteran did report a history of esophagitis, hiatal hernia, prostate cancer, and diabetes.  A physical examination revealed no signs of significant weight loss, malnutrition, or anemia.  Abdominal tenderness was present and tenderness to palpation in the lower quadrants and suprapublic area.  The Veteran reported suprapublic pain which was related to his prostate cancer.

The Veteran underwent another VA examination in March 2010 where, again, his medical history did not include hospitalization or surgery, trauma, neoplasm, incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea, vomiting, or episodes of hematemesis or melena.  However, the Veteran did report daily (or more often) gnawing or burning pain lasting about one hour.  He stated the pain was epigastric and substernal.  A physical examination did not reveal signs of significant weight loss or malnutrition, and no signs of anemia.  Abdominal tenderness was present with no distension and normal bowel sounds.  The examination report noted a December 2002 upper GI with KUB which revealed "the stomach shows no evidence of filling defect or ulceration.  Duodenal cap and duodenal loop are normal."  The examiner noted the Veteran's symptoms "appear[ed] to be currently well controlled on [medications]."  There was no effect on usual daily activities. 

Finally, the Veteran was afforded VA examinations in January 2011 where reported he was "still able to eat well without problem.  He admit[ted] to continuing to have pain in his stomach intermittently."  There was no medical history of hospitalization or surgery, trauma, neoplasm, incapacitation due to stomach or duodenal disease, episodes of abdominal colic, nausea, vomiting, or episodes of hematemesis or melena.  The Veteran reported gnawing or burning pain several times a week before eating lasting between one and two hours.  The Veteran stated the pain was relieved by food.  He further reported history of nausea, vomiting, and constipation.  A physical examination revealed normal bowel sounds, no palpable mass or hernia.  There was no ascites present and no abdominal guarding.  There was epigastric tenderness to palpation.  The liver and spleen were normal.  There was no evidence of significant weight loss, malnutrition, and anemia.  The examiner noted the Veteran visits the hospital monthly for changing of his indwelling catheter and "[t]his would cause a strain on employment.  As well as his duodenal ulcer causing abdominal pain... [b]eyond these service medical conditions impart no further occupational hindrances."  

The Veteran testified at the September 2011 Board hearing that he was treated for incapacitating episodes, weight loss, or anemia.  He stated he was treated by Dr. R. Drake and Dr. Mobley and takes prescription and over-the-counter medication.  The Veteran stated he has experienced ulcers since he was 19 years old but stayed the same weight.  The Veteran reported he did have blood in his stool and urine.  As stated above, the Veteran's representative requested the Board hold the record open for an additional 60 days in order to submit additional medical evidence.  The Board notes that the 60 day period has expired and no additional evidence has been received.  In addition, treatment records from Drs. Drake and Mobley are within the claims file.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not in order.  Regarding the criteria for a higher disability rating, the pertinent medical evidence does not show evidence of anemia in the recent VA examinations and treatment records.  Additionally, there was no objective medical evidence the Veteran had any significant weight loss as the himself testified his weight has not changed.  The VA examinations also did not demonstrate any objective episodes of incapacitation averaging 10 days or more in duration at least four or more times a year, despite the Veteran's statements.  He consistently reported no episodes of incapacitation in his medical history at the VA examinations.  Furthermore, with regard to impact on daily functioning, the examiner commented that the Veteran was able to perform routine daily activities.

Regarding the Veteran's alleged hiatal hernia, the Board notes while the Veteran has reported a history, the VA examinations did not find any evidence of hiatal hernia.  Therefore, DC 7346, which governs ratings of hiatal hernias does not apply.

In view of the foregoing, the criteria for a rating in excess of 20 percent are not met or approximated.  The pertinent medical evidence for the past several years shows no impairment of health attributable to the duodenal ulcer.  Accordingly, a rating in excess of 20 percent is not in order for the duodenal ulcer.  

The potential application of various other provisions of Title 38 of the Code of Federal Regulations have been considered, including 38 C.F.R. § 3.321(b) (1), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593  (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b) (1).  If the evidence raises a question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. 

Additionally, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the Rating Schedule for that disorder.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the schedular rating criteria contemplate the impairment attributable to the Veteran's service connected duodenal ulcer.  There was no evidence of additional functional impairment due to the Veteran's service connected duodenal ulcer.  Furthermore, there was no presence of anemia, appreciable weight loss, and no impairment of health has been attributable to his service connected duodenal ulcer symptomatology.  Accordingly, the Board finds the schedular rating criteria are adequate to evaluate the service connected disability and there is no exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Accordingly, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.221 (b) (1). 

To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim for a rating in excess of 20 percent, and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

New and Material Evidence

In general, RO decisions are final if not appealed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The Board notes the Veteran is currently service connected for urethral stricture, post-operative, with a 30 percent disability rating, effective July 20, 2004.

Prior to the current claim, the Veteran's claim for entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, was last denied in a September 2008 RO decision.  The RO determined that a diagnosis of prostate cancer was not shown in the Veteran's service treatment records and the post-service treatment records do not indicate the Veteran's prostate cancer was related to his urethral stricture.  The Veteran did not appeal; accordingly, the September 2008 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  In January 2009, the Veteran submitted a new claim for residuals of prostate cancer, secondary to urethral stricture, post-operative, and was denied by the RO in April 2009.  The Veteran timely appealed this decision.

Evidence received subsequent to the September 2008 RO decision includes VA treatment records from March 2009 to January 2011 and private treatment records.    According to an October 2009 private treatment record from Dr. R. J. Dray, while the Veteran's prostate cancer was cured, a "complicated posterior urethral - prostate fossa and bladder neck contracture disease causing refractory obstruction" was noted.  In addition, a January 2011 VA genitourinary examination noted a complaint for erectile dysfunction following his prostate surgery.  

In September 2011, the Veteran testified before the Board he experienced problems with his prostate during service and discussed with his doctor about its removal.  The Veteran also stated that he has medical evidence to support this is disability should be service connected.   

This evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, namely the existence of a current condition.  

Here, the lay testimony, along with the newly submitted VA medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See Shade, supra; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

Entitlement to an increased rating in excess of 20 percent for service connected duodenal ulcer is denied.

As new and material evidence has been received, the claim for entitlement to service connection for residuals of prostate cancer, secondary to urethral stricture, post-operative, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

The Veteran testified at the Board hearing in September 2011 that problems with his prostate started during service and discussed with his doctor about its removal.  According to the Veteran's in-service treatment records, he complained of "low pelvic pain, originating near the pubis" in November 1954, an enlarged prostate in March 1957, and a tender prostate in April 1957.  The records indicate the Veteran has also been treated for stricture of the urethra (cause unknown) in December 1954 and urethral discharge on several occasions. 

The Board acknowledges the Veteran was diagnosed with prostate cancer and underwent treatment.  Based on the in-service treatment records of complaints of the prostate and urethra, post-service diagnosis of prostate cancer, and the Veteran's lay testimony that his current symptoms is related to his service, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed residuals of prostate cancer, secondary to urethral stricture, post-operative; namely incontinence and erectile dysfunction.  The examiner is asked to determine whether it is at least as likely as not that any current disability manifested during, or as a result of, active military service, and/or secondary to his service connected urethral stricture, post-operative.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


